Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 4/5/2021.  Claims 1-3, 6-11, 29-46 are pending.  Claims 38-46 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1-3, 6-11, 29-37 are non-finally rejected for reasons below.  

Election/Restrictions
Newly submitted claims 38-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the metal claimed in claim 38 is a distinct specie from cobalt oxide originally presented in claim 1.
s 38-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant asserts that claim 38 was originally present in claim 4, and since claim 4 was previously examined, claim 38 should be examined as well.
In response, claim 4 was written in the alternative, and hence the specie transition metal oxide was examined.  Accordingly, the election of species is maintained, and claims 38-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 29, the recitation “alkali metal oxide, peroxide, or superoxide” and “alkaline earth metal oxide, peroxide, or superoxide” are unclear.  The Examiner suggests:
alkali metal oxide, alkali metal peroxide, or alkali metal superoxide” and 
“alkaline earth metal oxide, alkaline earth metal peroxide, or alkaline earth metal superoxide”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Christensen (US 2013/0330630).
Regarding claim 29, Christensen discloses an electroactive nanocomposite material, comprising:
an electroactive core comprising at least one of an alkali metal oxide, peroxide, or superoxide, or an alkaline earth metal oxide, peroxide, or superoxide [0041]; and
a nanoshell or skeleton surrounding the core, wherein the nanoshell or skeleton comprises a transition metal oxide [0042],
wherein the transition metal oxide is electrically conductive, and wherein the transition metal oxide is capable of conducting one selected from the group of alkali cations and alkaline earth cations [0042].
Regarding claim 30, the core comprises an alkali metal oxide [0041].
Regarding claim 31, the core comprises at least one of lithium oxide, lithium peroxide, and lithium superoxide [0041].
Regarding claim 32, the nanoshell or skeleton is permeable to lithium ions and conductive to electrons [0042].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christensen (US 2013/0330630) in view of Jeong (US 2016/0013481).
Regarding claim 1, Christensen discloses an electroactive nanocomposite material comprising:
an electroactive core comprising at least one of an alkali metal oxide, peroxide, or superoxide, or an alkaline earth metal oxide, peroxide, or superoxide; and a nanoshell or skeleton surrounding the core [0041]. 
Regarding claim 2, the core comprises an alkali metal oxide [0041].
Regarding claim 3, the core comprises at least one of lithium oxide, lithium peroxide, and lithium superoxide [0041].
Regarding claim 7, the core accounts for between 50% and 90% of the weight of the electroactive material, 
Regarding claim 8, the core accounts for between 60% and 70% of the weight of the electroactive material, Christensen discloses particles of Li.sub.2O.sub.2 (or Li.sub.2O) which are coated conformally with a material that provides transport of lithium ions (or other metal ions) and electrons to and from the core. When the cell is charged, the core material is delithiated, leaving pressurized oxygen gas inside the core. The lithium is transported across the shell into a lithium-conducting electrolyte, which carries the lithium ions to or toward the negative electrode of the cell. The electrons are transported through the conductive shell to an electronically conductive matrix that connects all of the active particles to a current collector [0019].  Christensen clearly teaches that the active material is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the core particle depending on the required capacity of each particle.
Regarding claim 9, the core has an average maximum particle dimension between 2 nm and 20 nm, Regarding claim 10, the core has an average maximum particle dimension between 5 nm and 10 nm, The core diameter is less than 10 nm [0043].  


Regarding claim 1, wherein the nanoshell or skeleton comprises cobalt oxide, 
Christensen discloses that the core has an outer shell having good lithium and/or electron conductivity [0042].  Jeong teaches an active material having a core layer and a shell layer having a conductive material [0008], which includes cobalt oxide [0012].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use cobalt as the outer layer of Christensen, as taught by Jeong, for the benefit of forming a conductive outer layer.
Regarding claim 6, the nanoshell or skeleton is permeable to lithium ions and conductive to electrons, Christensen discloses that the core has an outer shell having good lithium and/or electron conductivity [0042].  
Regarding claim 11, the nanoshell or skeleton has an average thickness of between 2 nm and 10 nm, Christensen discloses the thickness of the shell is less than 20 nm [0043].  

Claims 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christensen (US 2013/0330630) as applied to claim 29.  
Regarding claim 33, the core accounts for between 50% and 90% of the weight of the electroactive material, and regarding claim 34, the core accounts for between 60% and 70% of the weight of the electroactive material, Christensen discloses that the diameter of the core is less than 10 um, and preferably less than 200 nm [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the core particle depending on the required capacity of each particle.
Regarding claim 35, the core has an average maximum particle dimension between 2 nm and 20 nm, and regarding claim 36, the core has an average maximum particle dimension between 5 nm and 10 nm, Christensen discloses that the diameter of the core is less than 10 um, and preferably less than 200 nm [0043].  
Regarding claim 37, the nanoshell or skeleton has an average thickness of between 2 nm and 10 nm, Christensen discloses that the thickness of the shell is less than 1 um, more preferably less than 20 um [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the shell for the benefit of protecting active material core.


Response to Arguments
Prior art arguments dated 4/5/2021 are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724